DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/08/2021 have been fully considered but are not persuasive.
Examiner agrees that Gansley positively teaches that selenium species can be converted to their elemental form with proper ORP control, and that this may lead to potentially easy removal in unit (33).  However, this is not sufficient to teach away from the addition of another precipitating agent.  Gansley also positively teaches that the ORP control may also be used to favor the selenite form (“By controlling the predetermined oxidation rate to less than 100% of the sulfite contained in the slurry, the selenite form is favored in the liquid phase of the slurry, which is relatively easy to remove from the spray tower 10 purge water in waste water treatment system 33.”)
In view of this, Gansley is positively teaching embodiments that result in selenite which should be removed as part of the water treatment process, while also teaching or suggesting that elemental selenium is a solid which is readily removed via water treatment.  That cannot be interpreted as teaching away from further treatment to convert selenite, as there is no teaching or suggestion that addition of a further agent to treat the selenite would be inoperative or unworkable (and, more particularly, further treatment to remove the selenite is actively suggested, albeit in a non-specific manner).  At most, the teaching of the elemental selenium embodiment is a suggestion that selenium species which form solid precipitates may be more easily removed.
As such, one of ordinary skill in the art, in view of Gansley, would have proper motivation to consider embodiments which produce selenite, and to look to the art for known, useful methods of removing selenite, because Gansley does not particularly limit the method of removing the selenite.  In doing so, one of ordinary skill in the art would have proper motivation to consider the teachings of Higgins, Theodore, Lupton, and the like as discussed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gansley et al (US PGPub 2015/0273428 A1) in view of Higgins (US PGPub 2009/0130013 A1), Theodore (US PGPub 2019/0270657 A1), and Lupton et al (US PGPub 2007/0278150 A1).
With respect to claims 1 and 2, Gansley teaches a system similar to the instant invention for wet flue gas desulfurization, which includes an absorber tower in which flue gas contacts an alkaline 
Gansley essentially differs from the instant claims in that Gansley does not teach adding a precipitation agent to the stream.  As above, Gansley suggests that selenium may be removed by precipitation but does not explore the details of such a process.
However, Higgins teaches wet flue gas desulfurization systems including slurry management systems and teaches that, in order to enhance removal of species such as selenium, iron may be added to the limestone slurry that is otherwise employed in the system, at any of various locations in the system, which allows for precipitation of the selenium (or other heavy metal species) and thereby facilitate their removal [0039].  This may include a scrubber tower similar to that employed by Gansley, including with air injection, and among other location the iron precipitation agent may be added to the reservoir portion i.e. the oxidation reactor in Higgins’ taught system [Fig 4, 0028-0031].  Examiner notes that Higgins identifies iron reacting with selenite at least in some conditions [0023].
It would have been obvious to one of ordinary skill in the art, given the teachings of Gansley and the suggestion that selenium species may be maintained in a form that are more susceptible to precipitation, to employ a precipitation agent such as the iron taught by Higgins in order to gain the benefit of effecting such precipitation in a predictable manner, in particular because Higgins teaches employing the iron in substantially the same general form of operation.

Regarding the requirement that selenite reacts with the precipitant and precipitates into a selenium compound or the like, as above, Higgins appears to suggest this with iron [0023].  Similarly, Theodore teaches that the sulfide precipitant may react selenium species such as selenate [0014] and, implicitly, this also reduces selenite [0065].
	Regardless, Lupton teaches removal of selenium using biological processes, where the actual mechanism is the biological generation of hydrogen sulfide, such that the sulfide reacts with selenite (and selenate) to produce elemental selenium which precipitates [0020].
	As such, one of ordinary skill in the art would recognize that, when applied to a system such as Gansley’s (e.g. in a manner similar to that proposed by Higgins for enhancing removal), hydrogen sulfide as suggested by Theodore may explicitly be used as a mechanism of reducing selenite to elemental selenium, thereby enhancing removal.  And, in view of Theodore, it would be recognized that such sulfide may be provided from a non-biological source, such that it may more easily be incorporated into processes such as those taught by Gansley.
With respect to claims 3 and 21, Gansley teaches comparing the measured sulfite value to a predetermined concentration of sulfite in the slurry and to maintain e.g. a percentage of that predetermined value [0025-0026].
Selection of a specific concentration of sulfite for determining such boundaries is an implicit requirement to the use of a predetermined value, and would have been an obvious engineering optimization for one of ordinary skill in the art, because Gansley teaches that the sulfite concentration is a result-effective variable that must be controlled to maintain particular desired behaviors including control of selenium oxidation state [0022].
With respect to claim 4, as above Gansley teaches that the purpose of control may be to optimize the speciation of selenium i.e. to strongly prefer selenite vs. selenate.  Optimization of the specific concentration for control would at least have been obvious in view of this, i.e. as a tradeoff between controlling the ease of selenium removal and controlling the requirements for added oxygen and the like.
With respect to claims 5 and 6, as above at least Higgins teaches that iron precipitation agent may be added to the oxidation section i.e. where air injection is performed in the reservoir.  As above, it would have been obvious to select alternative agents in view of Theodore.
With respect to claim 7, as above Gansley teaches that removal may be effected in a downstream treatment stage, for which the speciation control is important to enhance removability.  Further, Higgins teaches monitoring selenium levels to ensure that precipitation is occurring as necessary [0046].  Such features would have been obvious to include in the system of Gansley for the same purpose.
With respect to claim 9, Higgins teaches that the systems typically operate at a pH of 5.5-6, which is favorable for the precipitation reactions as well.  As such, maintenance of a specific pH range would at minimum have been an obvious process control for the combined system of Gansley.
With respect to claim 10, Higgins teaches that the iron may be elemental iron i.e. zero valent iron [Abs].  Similarly, Theodore teaches sodium sulfide and hydrogen sulfide, as well as ammonium sulfide.  As above, Lupton teaches hydrogen sulfide.
With respect to claims 11, 12, 13, and 15, see the rejections of claims 1, 2, 4, and 8 above.  Gansley teaches substantially the same absorber as claimed (with substantially the same oxidation control via sulfite sensing) and, in view of Higgins, including additive injection into the reservoir of the absorber would have been obvious to one of ordinary skill in the art to enhance removability of selenium and similar species.

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gansley et al in view of Higgins, Theodore, and Lupton et al, further in view of Fan et al (US PGPub 2012/0189522 A1).
With respect to claim 14, Gansley and Higgins teach as above, but are silent specifically to the presence of an agitator within the reservoir which may disperse the precipitating agent.
However, Fan teaches flue gas desulfurization systems (both the state of the prior art, and particular embodiments) and teaches that, in general, such absorber reservoirs may include agitators (8) which are useful for agitating the liquid/slurry [0041] and, specifically, for enhancing mass transfer (e.g. to ensure good oxygen contact), thereby reducing localized concentration peaks [0045].  While discussed within the context of the state of the prior art [Fig. 1], the feature is carried on through embodiments of Fan’s invention [Figs. 2-5].
It would have been obvious to one of ordinary skill in the art to further modify the system of Gansley to include an agitator because, as in Fan, such elements are useful in FGD systems for enhancing mass transfer and limiting localized concentration spikes.
With respect to claims 16-20, see the rejections of claims 1, 2, 4, 8, and 14 above.  Gansley and Higgins teach as above, and the claimed features are implicit or obvious to the proposed combination.
Regarding the recitation of a power plant and associated boiler generating the flue gas, such a feature may be considered an implicit or obvious use of a flue gas desulfurization system; regardless, Fan explicitly teaches that flue gas desulfurization is commonly employed for treating flue gas generated by industrial and utility boilers, such as those used in power plants [0002].  As such, designing a power plant to include a unit such as the proposed combination over Gansley would have been obvious to one of ordinary skill in the art for the intended purpose of desulfurizing (and removing other species such as selenium species) the flue gas in a manner commonly employed in the art.
Similarly, as above in view of e.g. Higgins, providing injection of a precipitate would have been obvious to one of ordinary skill in the art to enhance removability of selenium species.
Similarly, as above in view of e.g. Fan, the use of agitators would have been obvious to enhance mass transport.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777